       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                            15 Cr. 667-6 (KPF)

MAURICE SESSUM,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Maurice Sessum, who is currently incarcerated at the satellite

camp (“FPC”) adjacent to the United States Penitentiary (“USP”) in Lewisburg,

Pennsylvania, has applied for compassionate release, in the form of immediate

release to home confinement, pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt.

#579, 590). In brief, Mr. Sessum contends that he is at an increased risk of

contracting, or of having a greater reaction to infection from, the COVID-19

virus because of pre-existing medical conditions. The Government opposes

this motion. (Dkt. #582, 592). As set forth in the remainder of this Order, the

Court denies Mr. Sessum’s motion for compassionate release.

                                BACKGROUND

      This case has an extensive procedural history, which has been detailed

by the Court in a prior opinion incorporated herein by reference. See Sessum

v. United States, No. 15 Cr. 667-6 (KPF), 2020 WL 1243783 (S.D.N.Y. Mar. 16,

2020). In brief, Mr. Sessum and more than one dozen others were charged in

2015 with wire fraud and conspiracy to commit wire fraud arising out of their

conduct at the Buffalo-based debt collection company Four Star Resolution

and several related entities (“Four Star”). (Dkt. #14). Evidence presented to
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 2 of 12



the Court over the course of numerous sentencing proceedings confirmed that

Mr. Sessum was the co-owner, Chief Financial Officer, and Chief Operating

Officer of Four Star; as a result of his positions in the company, the conduct he

oversaw, and his own conduct, Mr. Sessum was one of the most culpable of the

defendants charged. (See generally Revised Final Presentence Investigation

Report (“PSR”) ¶¶ 18-86).

      On November 17, 2016, on the eve of trial, Mr. Sessum pleaded guilty

pursuant to a plea agreement with the Government in which, among other

things, Mr. Sessum waived his right to appeal or to file a collateral challenge to

any sentence of imprisonment within or below the stipulated range under the

United States Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) of 151 to 188

months’ imprisonment. (Dkt. #334 (plea transcript)). At sentencing on

July 12, 2017, the Court varied downwardly substantially from the Guidelines

range and imposed an aggregate term of 90 months’ imprisonment. (Dkt. #402

(judgment), 462 (sentencing transcript)).

      Though Mr. Sessum was sentenced in July 2017, he did not surrender to

serve his sentence until February 2019, pursuant to the Court’s grant of

numerous extension requests predicated on various medical issues. (See, e.g.,

Dkt. #439, 458, 474, 492, 514, 531, 535, 541, 551). Based on the docket

entries during this time, it would appear that Mr. Sessum used this extended

release period not merely to address medical issues, but also to seek vacatur of

his sentence and/or continuation of bail. To begin, in contravention of his plea

agreement with the Government, Mr. Sessum filed a notice of appeal, which he

                                        2
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 3 of 12



subsequently moved to withdraw. See United States v. Lavin (Sessum), No. 17-

2254 (2d Cir. July 19, 2018). He then filed two motions to vacate his sentence

pursuant to 28 U.S.C. § 2255, which motions were consolidated and ultimately

denied by the Court by order dated March 16, 2020. See Sessum, 2020 WL

1243783. And during the pendency of these § 2255 motions, Mr. Sessum

sought bail, which application this Court also denied. (Dkt. #563).

      One month after the Court denied Mr. Sessum’s consolidated § 2255

motions, he moved for compassionate release. (Dkt. #579). The Court denied

the application without prejudice, citing his failure to exhaust administrative

requirements. (Dkt. #584). In relevant part, Mr. Sessum argues for immediate

release “based on his preexisting medical condition, his favorable analysis

under the Section 3553(a) factors, in conjunction with his classification as a

non-violent offender, his overall remorse and functional release plan.” (Dkt.

#590 at 2). After his application was denied by the Bureau of Prisons (“BOP”),

Mr. Sessum renewed his motion with this Court (Dkt. #590), and the

Government renewed its opposition (Dkt. #592).

                               APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

defendant’s sentence upon motion of the Director of the BOP, or upon motion

of the defendant. A defendant may move under § 3582(c)(1)(A) only after the

defendant has “fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

                                        3
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 4 of 12



of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In making this determination, the

court must consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the

extent that they are applicable.” Id. § 3582(c)(1)(A). “The defendant has the

burden to show he is entitled to a sentence reduction.” United States v. Ebbers,

No. 02 Cr. 1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing

United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress has delegated responsibility to the Sentencing Commission to

“describe what should be considered extraordinary and compelling reasons for

sentence reduction.” 28 U.S.C. § 994(t). The Sentencing Commission has

determined that a defendant’s circumstances meet this standard, inter alia,

when the defendant is “suffering from a terminal illness” or a “serious physical

or medical condition ... that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility,”

or if, in the judgment of the BOP, the defendant’s circumstances are

extraordinary and compelling for “other reasons.” U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a

                                        4
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 5 of 12



given case, without deference to the determination made by the BOP. See

United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y.

Feb. 24, 2020). In addition, the Sentencing Commission counsels that a court

should reduce a defendant’s sentence only after determining that “[t]he

defendant is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

                                  DISCUSSION

      Mr. Sessum’s motion is now properly before the Court, his administrative

remedies having been exhausted when the BOP denied his request on or about

May 11, 2020. (Dkt. #592 at 1). The issue at hand is whether Mr. Sessum has

identified “extraordinary and compelling reasons” warranting his release. The

Court finds that he has not.

      As noted, Mr. Sessum argues that the conditions of his incarceration at

FPC Lewisburg place him at a higher risk of contracting COVID-19 (or of

having a more severe reaction if infected), because of the nature of his

confinement at the facility, his existing medical conditions, and the claimed

inability of prison staff to handle the outbreak. The Court recognizes that

sister courts in this District have granted, and denied, compassionate release

motions based on the existence of the COVID-19 pandemic and the risks of its

transmission at prisons. See generally United States v. Morrison, No. 16 Cr.

551-1 (KPF), 2020 WL 2555332, at *2 (S.D.N.Y. May 20, 2020); see also United

States v. Kerrigan, No. 16 Cr. 576 (JFK), 2020 WL 2488269, at *3 (S.D.N.Y.

May 14, 2020) (collecting cases). This Court aligns itself with those courts that

                                        5
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 6 of 12



have found “that the risks posed by the pandemic alone do not constitute

extraordinary and compelling reasons for release, absent additional factors

such as advanced age or serious underlying health conditions that place a

defendant at greater risk of negative complications from the disease.” United

States v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y.

May 14, 2020) (collecting cases); see also United States v. Brady, No. 18 Cr.

316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (“Instead,

compassionate release motions amid the COVID-19 pandemic have required a

‘fact-intensive’ inquiry, made in the ‘unique circumstances’ and ‘context’ of

each individual defendant. In practice, courts in this district have considered

the age of the prisoner; the severity and documented history of the defendant’s

health conditions, as well as the defendant’s history of managing those

conditions in prison; the proliferation and status of infections in the prison

facility; the proportion of the term of incarceration that has been served by the

prisoner; and the sentencing factors in 18 U.S.C. § 3553(a), with particular

emphasis on the seriousness of the offense, the deterrent effect of the

punishment, and the need to protect the public.” (internal citations omitted)).

      Mr. Sessum has not demonstrated the existence of extraordinary and

compelling circumstances in this case. Mr. Sessum is 43 years old, which

would otherwise place him at a comparatively low risk of hospitalization or

death from COVID-19. See Weekly Updates by Select Demographic and

Geographic Characteristics, CENTER FOR DISEASE CONTROL,

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

                                        6
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 7 of 12



(accessed May 30, 2020). Mr. Sessum focuses, however, on his putative co-

morbidities:

               [T]he BOP’s medical records confirm that Sessum
               suffers from diabetes, uncontrollable hypertension,
               spinal stenosis, heart palpitations, scoliosis, high
               cholesterol, sleep apnea and morbid obesity. These
               conditions, individually, are all triggers for contraction
               of Coronavirus and collectively increase the probability
               of contraction exponentially.        Even worse, these
               preexisting medical conditions create a greater
               probability that not if, but when the contraction occurs,
               that death is more likely than contraction by persons
               with … stronger immune systems.

(Dkt. #590 at 3). The Court has reviewed with care Mr. Sessum’s BOP medical

records, which are considerable, and makes the following observations: There

is some documentation for each of the conditions listed in the above

paragraph, but the vast majority of Mr. Sessum’s medical consultations with

BOP staff have concerned his concededly serious spinal issues, which do not

render him more susceptible to contracting the virus or to experiencing a more

severe reaction if infected. What is more, with respect to those co-morbidities

identified by the CDC as creating an elevated risk, which include hypertension,

diabetes, high cholesterol, and morbid obesity, the Court notes that Mr.

Sessum has worked successfully with BOP medical professionals to manage

those conditions. Cf. CENTERS FOR DISEASE CONTROL AND PREVENTION,

People Who Are at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html (accessed May 31, 2020) (“People of all ages with underlying

medical conditions, particularly if not well controlled….” (emphasis added)).


                                           7
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 8 of 12



There is nothing to suggest that Mr. Sessum has been unable to care for

himself or has been neglected by FPC Lewisburg medical personnel. Quite to

the contrary, Mr. Sessum appears to have received appropriate medical care

while incarcerated. See, e.g., Brady, 2020 WL 2512100, at *3-4

(acknowledging serious nature of defendant’s medical conditions but denying

compassionate release where conditions stable and managed in BOP facility);

United States v. Garcia, No. 18 Cr. 802 (CM), 2020 WL 2468091, at *5-6

(S.D.N.Y. May 13, 2020) (denying compassionate release to defendant with

asthma, hypertension, and heart conditions housed in facility with 40

documented cases of virus).

      Federal courts, including this Court, have been appropriately concerned

about the conditions of confinement at federal facilities. See, e.g., United States

v. Park, No. 16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020).

For its part, this Court has scrutinized the BOP’s Pandemic Influenza Plan, see

https://www.bop.gov/coronavirus/ (last accessed May 31, 2020), as well as

the BOP’s listing of confirmed cases among inmates and staff at each facility.

As of the date of this Order, the BOP has identified no current cases of COVID-

19 among staff or inmates at FPC Lewisburg. 1 The Court concludes on balance

that the danger that Mr. Sessum faces from infection with COVID-19, even

accounting for his medical conditions, does not amount to an extraordinary

and compelling reason for granting compassionate release. Cf. United States v.


1     The same BOP website recites one staff member at the United States Prison at
      Lewisburg as having recovered from the coronavirus, though it is unclear whether this
      person had contacts with the camp.

                                             8
       Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 9 of 12



Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“We do not mean to minimize the risks

that COVID-19 poses in the federal prison system, particularly for inmates like

Raia. But the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Sessum’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). As the Court noted in

resolving Mr. Sessum’s § 2255 motion earlier this year:

            From at least 2010 until February 2015, Sessum was a
            co-owner, Chief Executive Officer, and President of the
            Buffalo-based debt collection company Four Star
            Resolution (“Four Star”), as well as related entities.
            Together with co-owner Travell Thomas, Sessum was
            responsible for managing Four Star’s day-to-day
            operations, finances, bank accounts, hiring and
            termination of employees, and solicitation of consumers
            to collect debts.

            Specifically, Sessum oversaw four debt collection offices
            operated by Four Star in Buffalo. He managed a team
            of more than a dozen managers, who in turn oversaw
            dozens of debt collectors. As owner and president of
            Four Star, Sessum drafted, approved, and disseminated
            collection scripts that contained a variety of
            misrepresentations and instructed his collectors to
            make those misrepresentations to consumers over the
            phone. Sessum participated in regular management
            meetings in which he discussed, edited, and approved
            scripts containing misrepresentations and arranged for


                                         9
Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 10 of 12



     those scripts to be disseminated to collectors on the
     collection floor.

     As part of the scheme, Sessum routinely and falsely
     inflated the balances of debts owed by consumers in
     Four Star debt collection software so that Four Star’s
     debt collectors could collect more money from the
     victims than the victims actually owed, a practice
     known within the company as “overbiffing” or “juicing”
     balances. Sessum, with Thomas, also organized
     “mailing campaigns” that involved the dissemination of
     false and fraudulent mailers to consumers throughout
     the United States. As Sessum and Thomas knew, the
     mailers included fake court documents and affidavits —
     purportedly sent on behalf of courts and government
     agencies — that falsely threatened the debtors that they
     would be sued, prosecuted, or otherwise haled into
     court if they did not repay their debts. Sessum and
     Thomas together reviewed and approved the mailers
     and arranged for their dissemination by mail across the
     country.

     As an additional part of the scheme, Sessum organized
     training sessions in which collectors were trained on
     how to make misrepresentations over the phone to
     consumers. At one of Four Star’s collection centers,
     Sessum arranged for a manager to appear in person to
     train collectors on the debt collection technique known
     as “serving,” in which collectors call consumers on the
     phone, pretending to be process servers, and threaten
     that the debtors will be served with civil or criminal
     process imminently if they do not repay the debt.
     Sessum attended the training sessions.

     Reflective of the culture of fraud at Four Star, Sessum
     regularly received complaints from the Better Business
     Bureau, state attorneys general, the Consumer
     Financial Protection Bureau, and other state and
     federal law enforcement agencies, as well as lawsuits,
     regarding Four Star’s abusive debt collection practices.
     Sessum and others at Four Star disregarded these
     complaints and, at times, submitted false and
     misleading responses to agencies to avoid law
     enforcement scrutiny.



                               10
        Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 11 of 12



Sessum, 2020 WL 1243783, at *1-2 (internal citations omitted). Even today,

the Court is not convinced that Mr. Sessum appreciates the seriousness of his

conduct: Mr. Sessum repeatedly advises the Court that he is a non-violent

offender, a proposition with which the Court has no serious dispute, but he

has utterly failed to show remorse for this most serious of crimes, and thus the

Court’s concerns regarding his potential for recidivism remain. It would

undercut the § 3553(a) factors for the Court to allow Mr. Sessum to serve just

14 months of a 90-month sentence. Accordingly, even if the Court had found

extraordinary and compelling circumstances on the facts presented, which it

has not, it would deny Mr. Sessum’s application based on its contemporaneous

consideration of the § 3553(a) factors. 2

                                       CONCLUSION

        For the foregoing reasons, Defendant Maurice Sessum’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 590.

        SO ORDERED.

    Dated: June 1, 2020
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




2       To the extent he has not done so already, Mr. Sessum can pursue relief in the form of a
        furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
        Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
        to the BOP. The decision to grant that relief, however, is reserved to the discretion of
        the BOP.

                                              11
      Case 1:15-cr-00667-KPF Document 594 Filed 06/01/20 Page 12 of 12



Sent by First Class Mail to:
Maurice Sessum
#24456-055, Unit-2
Federal Prison Camp
P.O. Box 2000
Lewisburg, PA 17837




                                    12
